Title: Survey and Plat for Land Purchased from Richard Overton, [on or after 31 August 1802]
From: Jefferson, Thomas
To: 


          
            [on or after 31 Aug. 1802]
          
          1802. Aug. 31. courses run by mr Fitch.
          Beginning in the road in the Thoro’fare at the crossing from Monticello to Montalto, and running on the West side of a fence which runs on the level of the Thoro’fare.
          
            
              N. 12. W. 12. po.
              }
              so far is within the old patent lands of Th: J.
            
            
              N. 57. W. 6.
            
            
              N. 33. W. 4.
            
            
              N. 21. W. 10.
            
            
              N. 23 W. 8. 52
            
            
              N. 28. W. 8. 80
            
            
              N. 15. W. 10. 40
            
            
              N. 2. E. 7. 20
            
            
              N. 28¾ W. 5. 60 to a pine side line within the fence
            
          
          ────
          N. 18. W. 11. 60
          N. 2. W. 6. 64
          N. 17. W. 5.
          N. 9½ W. 8. 40
          N. 12½ W. 9. 60
          N. 7½ E. 7. 32
          N. 23¼ E. 7. 36 to a gum sapling near the road to the Secretary’s ford, consequently in the former line, East 4/10 po. into the road; then up the road, keeping within it
          S. 6. W. 8. 92
          S. 23¼ E. 6. 36
          S. 65. E. 4. 80
          S. 25. E. 4. 96
          S. 48½ E. 5. 36 to intersection of the lower roundabout
          S. 13¼ E. 4. 88
          S. 18. E. 4.
          S. 24½ W. 7. 12
          S. 5½ E. 2. 12 to the supposed crossing of the S. 37. W. line
          S. 37. W. 15 08 to the fence
          S. 4/10 po. to the sideline pine tree above mentioned
          ────
          Then beginning at the gum-sapling and running down & in the road to the lower corner of the land bought of N. Lewis, merely to connect the two plats together.
          N. 14. E. 9. 52
          N. 54½ E. 4
          N. 32. W. 7. 20
          N. 3. W. 2. 40 to intersection with the Spring roundabout
          sa. co. 5. 28 to Western post of the gate.
          N. 30½ E. 6. 80
          N. 64 E 11. 64 to pointers, the lower corner of the land bot of N. L.
          ────
          N. 29. E. 12. po.
          N. 50. E. 19. 52
          N. 28. E. 11. 60
          N. 25 W. 8.
          N. 20½ E. 17. 20
          N. 37½ E. 18. to the open land
          N. 21. W. 9. 60
          N. 77. E. 22.
          N. 30½ E. 8.
          N. 8½ E. 12. 44
          N. 4½ E. 18 to the river at an Ash, white oak & maple marked as pointers, just above a remarkeable hole, then down river
          S. 72½ E. 6. 80
          S. 60. E. 7.
          S. 85½ E. 5.
          N. 74 E. 2. 60 to the antient corner on the river. then to close the work the 2. lines S. 13 W. 86. 4 po. & S. 63. W. 72¼
          po. run by N. Lewis, were taken without actually running them. the result by mr Fitch’s
          
            
              plat was in
              the upper piece
               2¾
              acres
            
            
              
              in the lower
              22½
              (of which 1. acre is for the margin outside of the road)
            
            
              
              
              24¼
            
          
          
          
            
          
          High-resolution version (1434 x 2000 pixels)
        